Citation Nr: 0937878	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-10 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for loss of taste.

2.  Entitlement to service connection for loss of smell.

3.  Entitlement to service connection for hearing loss, left 
ear.

4.  Entitlement to an initial disability rating in excess of 
10 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial disability rating in excess of 
10 percent for a right ankle disability.

6.  Entitlement to an initial disability rating in excess of 
20 percent for a seizure disorder.

7.  Entitlement to an initial disability rating in excess of 
10 percent for a headache disability.

8.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of shrapnel injury to muscle group 
XIX.

9.  Entitlement to an initial disability rating in excess of 
10 percent for abdominal scarring.

10.  Entitlement to an initial compensable disability rating 
for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to 
August 2005, with service that included combat in Operation 
Iraqi Freedom.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 2006 from the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA), which adjudicated the enumerated claims.

The issues of entitlement to service connection for left ear 
hearing loss and for increased initial ratings for the right 
ankle, seizure disorder, headaches, muscle injury to group 
XIX, abdominal scar and left knee are addressed in the REMAND 
portion of the decision below and are REMANDED to the Agency 
of Original Jurisdiction via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran 
has loss of taste and smell stemming from his service-
connected seizure disorder.

2.  The Veteran's PTSD from initial entitlement has been 
shown to be manifested by such symptoms as persistent 
reexperiencing of his trauma and avoidance of reminders, 
serious sleep impairment from his increased arousal and 
nightmares; limited social involvement, problems with anger 
resulting in outbursts, some ritualistic behaviors and an 
excessive concern for security shown and has been found by 
medical evidence to result in occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
loss of taste was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107, 1154 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.304 (2009).

2.  Resolving all reasonable doubt in favor of the Veteran, 
loss of smell was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107, 1154 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304 
(2009).

3.  The criteria for a 50 percent rating, but no more, for 
PTSD have been met for the entire appeal period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.132; 38 
C.F.R. § 4.130; Diagnostic Code 9411 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In this case, the Board is granting the claims for service 
connection for loss of taste and smell.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed 
pertaining to these issues.  The Board will continue to 
address the duty to notify and assist as it pertains to the 
increased initial rating for PTSD.

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  For claims 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was recently amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

The Veteran filed his claim for service connection for PTSD 
in September 2005.  Prior to adjudicating this claim in 
January 2006, the RO issued a duty to assist letter in 
November 2005 addressing service connection.  

This letter provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement for service 
connection, which included notice of the requirements to 
prevail on these types of claims, of his and VA's respective 
duties.  The duty to assist letter notified the Veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

Moreover, as regards to the initial rating claim for PTSD, 
the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, 
supra, the Court held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  (Once service connection 
is granted the claim is substantiated, additional notice is 
not required and any defect in the notice is not 
prejudicial.)  Therefore, no further notice is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  VA and private medical records were 
obtained.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran failed to 
appear at a VA examination scheduled for January 2007 and has 
not provided good cause for doing so.  The VA's duty to 
assist is not a one-way street; the Veteran also has an 
obligation to assist in the adjudication of his claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the 
Board finds that VA has made reasonable efforts to afford the 
Veteran a VA examination in conjunction with his appeal.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence. There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the issue 
decided in this decision.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the claimant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter being decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection

To establish service connection, the evidence must show that 
the disability at issue resulted from a disease or injury 
that was incurred in or aggravated by service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310.  Furthermore, the Court 
has held that the term "disability" as used in 38 U.S.C.A. 
§§ 1110, 1131 should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service- connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The Veteran in his June 2005 claim has averred that he has 
lost his smell and taste since he had one of his seizures 
that resulted in head trauma. 

Service treatment records reflect at the time of his July 
2002 enlistment examination, his sinuses, nose, throat and 
mouth were all normal.  The accompanying report of medical 
history was completely negative for any history nose or 
throat problems or any description of sensory loss, including 
for smell or taste.  

In April 2004 the Veteran sustained severe wounds from 
explosion of an improvised explosive device (IED) while in 
Iraq.  The wounds were abdominal, resulting in bowel 
evisceration, which was repaired surgically.  

A November 2004 magnetic resonance imaging (MRI) of the brain 
for a new onset seizure disorder gives a history of such 
onset in October 2004 with significant amnesia and no 
recurrent seizure but obvious memory deficits.  There was no 
mention of any sensory deficits.  

In December 2004 when the Veteran was examined for PTSD 
symptoms he reported having a recent seizure-like episode 
when he was in a hot tub where he stood up, screamed, lost 
consciousness and went under.  He was taken to the emergency 
room and had a second seizure.  He gave no description of 
hearing loss, or loss of taste or smell following this 
incident.  

In early January 2005 the Veteran underwent a Medical Board 
examination.  The clinical examination was negative for any 
problems with the nose, sinuses, mouth or throat and there is 
no mention of loss of smell or taste.  A December 2004 report 
of medical history revealed the Veteran to deny having nose 
or throat trouble.  The history of IED explosion was 
reported.  There was no mention by the Veteran or examiner's 
summary of medical findings of a loss of taste or smell.  

In March 2005 the Veteran was seen subsequent to having a 
seizure playing ping pong and he fell and hit his head on the 
floor.  Computed tomography (CT) scan showed areas of 
hemorrhage of the right frontal lobe.  His complaints 
included persistent headaches, vomiting and occasional 
dizziness.  Review of systems revealed that his ear, nose, 
throat and mouth were negative for ulcers or upper 
respiratory symptoms.  There was no mention of loss of smell 
or taste.  

In April 2005 the Veteran was diagnosed with a new onset of 
seizure disorder and gave a history of his first having a 
seizure in a hot tub in October 2004.  In discussing this 
seizure disorder there was no mention of the disorder having 
resulted in loss of smell, taste or hearing.

The report of a December 2005 VA general medical examination 
noted a pertinent medical history which included a seizure 
condition beginning in October 2004 which has gotten 
progressively worse.  His last seizure was reportedly in 
February 2005.  He also gave a history of loss of taste and 
smell since his last seizure.  He indicated that some of this 
was back now.  Physical examination was negative for any 
significant physical findings regarding his nose, throat, or 
mouth.  Mental status examination showed normal behavior, 
comprehension, coherence and emotional reaction.  He was 
noted to be employed delivering medical supplies.  Studies 
included EEG which showed grand mal epilepsy.  The diagnoses 
from the December 2005 VA general examination included 
partial loss of smell and taste secondary to his seizure 
disorder.  

Service connection for a seizure disorder was granted by the 
RO in its January 2006 rating.  However the RO denied service 
connection for loss of smell and taste as it was based on the 
Veteran's subjective complaints of a partial loss of the 
senses of smell and taste following the seizure, with no 
objective evidence to indicate any such impairment.  The RO 
further indicated that partial loss of smell and taste are 
not considered a disabling condition. 

A review of systems associated with a December 2006 VA new 
patient examination was negative for hearing loss or other 
significant ear findings.  It was silent as to any sensory 
deficiencies involving taste or smell.  

Based on a review of the evidence and application of 
reasonable doubt, the Board finds that service connection is 
warranted for loss of taste and smell secondary to his 
service connected seizure disorder.  

The Board notes that the Veteran is competent to report that 
on which he has personal knowledge, i.e., what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  In this case, he has provided competent evidence as 
to his personal experiences of sensory impairment pertaining 
to his taste and smell which he says he has partially lost 
subsequent to having a seizure.  

VA regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  In this case, the Veteran's lay evidence 
regarding his symptoms has been supported by the diagnosis of 
a medical professional, specifically that from the VA 
examiner in December 2005 who diagnosed partial loss of smell 
and taste secondary to his seizure disorder.  There is no 
issue with the Veteran's credibility shown, as there is no 
evidence shown that directly contradicts his contentions of 
having experienced a loss of his sense of smell and taste.  

In regards to the RO's determination that the Veteran's loss 
of smell and taste is not a disability because it is only 
partial in nature, the Board points out that 38 C.F.R.  
§ 4.87a provides rating criteria for evaluating loss of smell 
and loss of taste, with a maximum 10 percent rating provided 
for complete loss of sense of smell under Diagnostic Code 
6275 and a maximum 10 percent rating provided for complete 
loss of sense of taste Under Diagnostic Code 6276.  The Note 
to 38 C.F.R.  § 4.87a states that an evaluation will be 
assigned under Diagnostic Code 6275 or 6276 only if there is 
an anatomical or pathological basis for the condition.  See 
38 C.F.R. 
§ 4.87a (2009).  

In this instance there has been a pathological basis assigned 
for both the loss of smell and taste, specifically the 
seizure condition, as diagnosed in the December 2005 VA 
examination.  The fact that the Veteran's loss of smell and 
taste are not described as "complete" and thus would not 
meet the criteria for assigning 10 percent ratings does not 
preclude them from being considered disabilities.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2009).  

Thus, the Board finds that the loss of smell and taste are 
disabilities recognized by 38 C.F.R. § 4.87a and finds that 
with consideration of reasonable doubt, the evidence supports 
a grant of service connection for the disabilities of loss of 
smell and taste as secondary to his seizure disorder.  See 
Gilbert, supra.  

III.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the Veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  A recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In appeals of the initial rating 
assigned following a grant of service connection, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999). 


PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2008).  
A 50 percent rating is assigned under when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation, is warranted for the following 
symptoms: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted for the following:  
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers.)  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Id.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.  Scores of 21-30 indicate that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
stated that the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating.  The Court stated that the analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  The Court also found it 
appropriate to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.

A January 2007 notation reflects that the Veteran failed to 
appear for a VA examination to address the severity of his 
PTSD in January 2007.  The Veteran has not provided any 
explanation as to why he failed to appear for this 
examination, nor has he presented any arguments as to having 
not received notice of this examination.  Evidence that could 
have been obtained from such examination was therefore not 
available for review.  

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. § 
3.326(a) (2009).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit, which was previously disallowed, or a claim 
for increase, the claim shall be denied. 38 C.F.R. § 3.655.

The record shows that the Veteran was notified in the January 
2007 statement of the case that his claim had been denied 
because of his failure to report to the scheduled VA 
examination and the absence of evidence that supported his 
appeal.  The Veteran was also notified of the provisions of 
38 C.F.R. § 3.655 in the January 2007 statement of the case.  
Given the aforementioned development, the Board finds that 
VA's duty to assist is not a one-way street; the Veteran also 
has an obligation to assist in the adjudication of his claim.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, 
the Board finds that VA has made reasonable efforts to afford 
the Veteran a VA examination in conjunction with his appeal.  
Good cause for his failure to report has not been 
demonstrated, and no further development is warranted.  The 
appeal will be based on the evidence of record which is 
discussed below.

Service treatment records reflect that the Veteran was 
severely wounded in an improvised explosive device (IED) 
explosion in Iraq in April 2004, when he was driving in a 
convoy.  The records heavily document this incident and 
subsequent treatment for the wounds, which resulted in 
evisceration of his intestines.  He was subsequently seen in 
July 2004 for complaints of nightmares, flashbacks, startle 
response and cold sweats related to this attack.  He started 
crying frequently and feeling emotionally pulled to this 
incident every time he talked about it.  He was advised by 
his platoon sergeant to seek help.  His mental status 
examination revealed his mood to be nervous, with congruent 
affect, and judgment and insight were good.  He reported 
appetite problems having lost 28 pounds, and ate about 2 
meals a day.  He slept 5 hours a night with frequent 
awakening.  There were no suicidal or homicidal ideations.  
His energy level was tired.  He had no major substance abuse 
issues, and his last drink was a glass of wine a month and 
half earlier.  His concentration and attention were fair and 
memory was good.  His diagnosis was PTSD, Axis II was 
deferred and GAF was 65.  He was referred to the PTSD group.  
Another July 2004 record revealed complaints of intermittent 
nightmares, easy startling at loud noises but little 
difficulty relating to the incident.  He denied sad mood, 
loss of interest in pleasurable activities, suicidal or 
homicidal ideations.  He had an optimistic outlook for a full 
recovery from his injuries and an intact social support 
network with his girlfriend and family whom he talked to 
frequently by phone.  In August 2004 he was noted to have 
started attending PTSD classes but declined further 
treatment.  He had started functioning more regarding his 
work and social life and denied any suicidal or homicidal 
ideations.  His case was closed.  

In December 2004 he underwent a medical evaluation Board for 
his PTSD symptoms with a detailed history of his IED injury.  
He reported only partial memory of the event and recalled 
felling horror, helplessness and intense fear.  Since then he 
has had intrusive thoughts several times a day of the 
incident and the sights, sounds and smells surrounding it.  
He also had literal sensation of the pain from the wound in 
his chest and abdomen.  He has had severe sleep disturbance 
often associated with dreams and had common recurrent combat 
themed dreams.  He also had reexperiencing of the explosion 
and pain when he saw the scars from his wounds on his 
abdomen.  Other times when he was driving he reexperienced 
driving in Bagdad just before the explosion and would feel 
panic and anxiety.  He made every effort to avoid discussing 
his feelings and what happened in Iraq.  It has caused 
distancing from his family and friends.  He tended to stay in 
his room a great deal.  When he did leave his room he was 
hyperalert and avoided driving at night when possible.  He 
watched people carefully and had regular feeling of impending 
death or doom.  He was trying to get away from his unit where 
the flashbacks were more common and described difficulty 
while being honored at a ceremony with the other soldiers 
involved in the IED incident.  He had a panic reaction, and 
flashbacks and wanted to leave the room.  He had become short 
tempered with people, where before he was always laid back.  
He had difficulty staying asleep and woke up 2-3 times a 
night.  He was often anxious and slightly disoriented, 
feeling at times like he was back in his vehicle.  He related 
a temper outburst over a minor issue and started throwing 
things around the room and screaming.  He made every effort 
to not have a roommate because he could not stand being 
around people and was suspicious of sleeping in the same room 
with anyone.  He had an increased amount of difficulty 
concentrating at work and had major startle reaction.  He had 
ringing in his ears.  He relived the explosion whenever he 
heard a loud noise such as the cannon at Fort Bragg.  

His social history was noted to be significant for a normal 
loving family upbringing without any problems in school or 
otherwise.  He was presently an unmarried 21 year old.  On 
mental status examination he was noted to be neatly dressed, 
quiet, almost shy and talked very quietly.  He minimized his 
symptoms but clearly experienced a very strong affect when 
describing his experience and treatment after the explosion.  
His eye contact was adequate and he did not appear irritable 
or angry although he described being so at times especially 
when being pushed about his Iraq experiences.  He described 
feeling more distant and alienated from people.  His thought 
content was logical and focused.  He did not offer much 
spontaneous material but answered questions with adequate 
amount of detail.  He had never had previous psychiatric 
difficulties and found it difficult to understand or tolerate 
why he was feeling these symptoms.  His judgment was good and 
he was developing insight into his condition.  He had no 
suicidal or homicidal ideations and did not feel hopeless 
although he felt anxious much of the time.  He was eager to 
return home and noted some relief of symptoms on brief visits 
back home.  He slept better and felt less anxious when 
surrounded by family.  The diagnosis was PTSD with no Axis II 
diagnosis.  His GAF was 65.  

In regards to his current condition he was noted to be able 
to talk about his experiences.  He was noted to have a recent 
set back on leave when he had a seizure like episode in a hot 
tub where the temperature reminded him of being in Iraq.  He 
had no memory of the episode.  His current functional status 
revealed him able to perform activities of daily living, make 
appointments and work a few hours per day although he did not 
do much.  He reported answering the phone.  He wanted to be 
transferred to a medical hold unit where he felt he would 
have fewer symptoms.  The conclusion from the examiner was 
that he failed to meet military retention standards based on 
the severity and persistence of his symptoms.  

In January 2005, his chart was reviewed and he was noted to 
have a diagnosis of PTSD with flashbacks, nightmares, 
avoidance behaviors, anxiety, irritability, detachment from 
others, little sense of future, hypervigilance, difficulty 
with sleep and concentration, and hyperstartle response.  He 
was placed on Zoloft and Xanax and had started PTSD group in 
August 2004 but stopped the group therapy as he did not like 
it.  He continued with group therapy.  His nightmares waned 
but had recently returned more frequently.  Mental 
examination revealed him to be in a PT uniform with good 
grooming and appropriate military bearing.  His eye contact 
and speech were unremarkable.  There was no increase or 
decreased psychomotor activity.  His mood was not described, 
affect was euthymic.  His thought process was clear, linear 
and goal directed.  He had no suicidal or homicidal ideation 
or perceptual disturbances.  He was alert and oriented in all 
spheres.  The assessment was PTSD chronic and his GAF was 
again 65.  Plans included changing his medications to 
Klonopin and referral to individual therapy.   In February 
2005, he reported a significant decrease in PTSD symptoms 
when he was at home with family and friends and a return to 
distressing levels whenever he is near military activity.  He 
was alert and oriented times 4, neat and well groomed.  His 
mood was euthymic, congruent affect, congruent eye contact, 
normal speech and tone for most of the session except for 
becoming pressured when discussing the IED attack.  His 
thought process was linear, logical and goal directed with 
normal content.  He continued to deny suicidal or homicidal 
thoughts or audio or visual hallucinations.  His diagnosis 
continued to be PTSD with deferred Axis II diagnosis and his 
GAF was 70.  

A July 2005 Medical Board again noted the presence of PTSD 
with symptoms manifested by depression, anxiety, increased 
startle response, hypervigilance, difficulty concentrating, 
and feelings of disassociation.  He was competent to make 
legal, medical and financial decisions.  He was noted to 
currently perform light duty administrative duties for 8 
hours, interrupted by medical appointments.  His GAF was 65.  

The report of a December 2005 VA PTSD examination revealed 
the Veteran to be 22 years old.  He had a history of seeing 
psychiatrists for several visits and being treated for PTSD 
following his combat IED injury.  He also had depression not 
otherwise specified (NOS) secondary to PTSD.  Symptoms 
included the persistent reexperiencing of the traumatic event 
through recurrent and intrusive thoughts of the event, as 
well as recurrent distressing dreams of the event.  He also 
had persistent avoidance of stimuli associated with the 
trauma and numbing of his general responsiveness with efforts 
to avoid reminders of the trauma.  He was unable to recall 
important aspects of the trauma and had markedly diminished 
interest or participation in significant activities, and had 
feelings of detachment or estrangement from others.  He also 
had persistent symptoms of increased arousal with difficulty 
falling or staying asleep, irritability or outbursts of 
anger, difficulty concentrating, hypervigilance and 
exaggerated startle response.  

His symptoms caused clinically significant distress or 
impairment in social, occupational or other important areas 
of functioning.  The symptoms were chronic and caused major 
problems in activities and relationships.  His preservice 
history was noted to be normal, with no behavior problems 
prior to service.  Post-service, he had no legal history, but 
also had no educational accomplishment.  He currently lived 
with his family who were very supportive and loving.  His 
relationships were limited to one close friend who he 
trusted.  They were good friends prior to service.  The 
friend noted that he was different since he returned from 
Iraq.  His activities and leisure pursuits were mostly 
playing computer games and watching TV with his friend.  He 
had difficulty with limited mobility because of his wounds.  
There was no history of suicide attempts, assaults or 
problematic substance abuse.  The summary of his current 
psychosocial functional status was limited to his close 
friend from childhood who accompanied him to the examination.  
He was uneasy around groups of people now.  He had limited 
physical ability due to combat wounds.  

Objective examination revealed he was clean and casually 
dressed appropriately for his age.  His psychomotor activity 
was unremarkable, speech was spontaneous, cooperative, 
friendly, relaxed and attentive.  His affect was appropriate 
and he showed stress when talking about his combat stressors.  
His mood was depressed although he tried to cover it with off 
handed behaviors.  He admitted it was there.  His attention 
was intact.  He was unable to do serial 7's and laughed about 
not being able to do it.  He could spell forwards and 
backwards.  He was oriented times 3 and thought process was 
logical, goal directed, relevant and coherent.  His thought 
content focused on the combat stressor and how it affects his 
life today.  He had no delusions, his judgment was intact and 
intellect was average.  His insight showed understanding that 
he has a problem.  He had sleep impairment which was moderate 
and interfered with daily activity.  He awakened frequently 
during the night often with vigilance, knowing that surprise 
attacks occurred during early mornings.  He had no 
hallucinations but did have moderately inappropriate behavior 
in the form of excessive concern for security.  He 
interpreted proverbs appropriately and had moderate 
ritualistic behavior.  He avoided anything on the road that 
looked different and would either stop or swerve out of the 
way.  He had no panic attacks, and good impulse control.  He 
was able to maintain personal hygiene. There were no suicidal 
or homicidal ideations.  He had no problems with activities 
of daily living.  His remote and recent memory were normal 
and he could give his history in a clear, coherent way.  He 
admitted there were parts of the explosion/wounding that he 
could not remember.  He presented as casual but there was an 
undercurrent of stress in his presentation.  No diagnostic 
tests for PTSD were done.  

The examiner opined that the Veteran met the DSM-IV criteria 
for PTSD, with intrusive memories, dreams, avoiding people 
getting close to him, hypervigilance and exaggerated startle 
response.  He was deemed competent for handling his VA 
benefits and other financial affairs.  His usual occupation 
was as a delivery driver for medical supplies.  He worked 
full time, and had been employed at this for less than a 
year.  He had no time lost from work.  He did have problems 
related to his occupational function, with decreased 
concentration and could only lift light objects due to his 
injuries.  He had hypervigilance and startle reactions to 
anything different in the roadway and would either stop or 
swerve to avoid them.  The psychiatric summary was that he 
had reduced social contacts since his discharge, admitting 
the stress of the job, pain in movement or exertion.  He had 
excessive concern about security and was vigilant to any 
noise or change and excessive startle reaction to unexpected 
sounds.  He also had depression NOS secondary to PTSD.  There 
were no pretrauma risk factors as he was a normal, active 
young man before Iraq.  His prognosis was limited as his 
memories were permanent, as were reactions and symptoms were 
permanent.  His improvement would be based on recognizing his 
symptoms and coping with them.  The effects of PTSD on his 
social and occupational functioning included decreased 
efficiency.  Frequency was occasional and severity was 
moderate.  He had reduced productivity which was occasional 
and moderate, and reduced reliability which was moderate and 
frequent.  His inability to perform work tasks were 
occasional and severe.  His impaired work, family and other 
relations were always present and severe.  

An April 2006 addendum to this VA examination written by the 
same examiner who conducted the December 2005 examination 
noted that "In error, neglected Diagnosis."  The addendum 
went on to give an Axis I diagnosis of PTSD and depression 
NOS.  There was no Axis II diagnosis.  His GAF score was 
reported as 35 shown by major problems in most areas of his 
life.  

VA treatment records from 2005 to 2006 included a March 2006 
record where the Veteran admitted having problems with angry 
outbursts, with 2 recently.  He reviewed methods of dealing 
with this.  He indicated that he wanted to go to college and 
major in criminal justice and work for the Forest Service.  
The doctor encouraged this as he seemed bright and willing to 
learn.  He was noted to be entitled to VA benefits, and he 
indicated problems with his girlfriend not understanding him 
and accusing him of "milking" the VA for benefits, which 
prompted the anger outbursts.  The counselor indicated he 
would help her understand his symptoms.  

An April 2006 mental health follow-up revealed he reported 
"I'm making it."  He was seen for a new physical therapy 
evaluation and had been seen by mental health for PTSD and 
depression.  He denied any other complaints and reported his 
depression was stable, but he continued with anxiety.  He 
denied "MST" and he used a seat belt.  PTSD screen was 
positive for the following symptoms in the past month: 
Nightmares, intrusive thoughts which he tried to avoid 
thinking about; going out of his way to avoid reminders, was 
constantly on guard, watchful or easily startled, and for 
feelings of numbness or detachment from others, activities or 
surroundings.  His depression screen was negative.  

A June 2006 mental health follow-up revealed he was seen with 
his fiancée.  She was loving and supportive and understood 
him and his symptoms.  It was reinforced that he was normal 
for a combat Veteran.  He indicated that she also had done 
nothing to bring on his angry responses, rather they were 
part of his symptoms.  He currently was being evaluated for 
vocational rehabilitation.  He was emotionally stable and had 
good understanding of his symptoms of PTSD and how they 
affect his life.  He was learning to adapt in productive 
ways.  There was nothing in his condition to prevent him from 
being a good employee of the Forest Service or completing a 
course of studies in law enforcement or forest management.  
He was stable and emotionally capable of further training or 
studies.  A December 2006 PTSD screen was again positive for 
the same PTSD symptoms in the past month as were reported in 
April 2006.  A new patient examination also from December 
2006 revealed his mental status examination was alert and 
oriented times 3.  There were no abnormal thought processes 
identified and his affect was normal.  There was no suicidal 
thought and his mood was appropriate.  He was assessed with 
PTSD and would like to follow the program here.

Again it is noted that the Veteran failed to appear for a VA 
examination to address the severity of his PTSD in January 
2007.  Evidence that could have been obtained from such 
examination was therefore not available for review.  

Based on a review of the foregoing, the Board finds that from 
the pendency of this appeal the evidence supports a grant of 
50 percent for the Veteran's PTSD symptoms.  The evidence 
which includes the VA treatment records from 2005 through 
2006, the December 2005 VA examination and even consideration 
of some of the PTSD treatment in service shortly before 
discharge generally show the Veteran to suffer occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
Specifically, he is shown to have persistent reexperiencing 
of his trauma and avoidance of reminders to the extent that 
he swerved while driving if he saw something that reminded 
him of his roadside bomb experience.  He also had serious 
sleep impairment resulting from his increased arousal and 
nightmares; limited social involvement due his symptoms, and 
problems with anger resulting in outbursts.  He also had some 
ritualistic behaviors and an excessive concern for security 
shown.  Thus, his symptoms are suggestive of a 50 percent 
rating for his PTSD.  

A rating in excess of 50 percent disabling is not shown 
however.  His symptoms simply do not reach the level to where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to his PTSD 
symptoms.  His GAF scores are shown to fluctuate from the 
high scores of 65 and 70 reported while he was still on 
active duty down to 35 as reported in the December 2005 VA 
examination.  While this most recent GAF score of 35 shown in 
December 2005 is consistent with some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood, the Board finds that the subsequent VA 
treatment records through 2006 reflect less serious 
symptomatology than represented by this GAF score.  

This is shown in the June 2006 mental health record showing 
that he was engaged to be married, and had solid plans for 
his future with a current evaluation for vocational 
rehabilitation and was learning to adapt in productive ways.  
He was deemed to be capable of becoming an employee working 
for the Forest Service or in law enforcement, and his mental 
status findings were absent for abnormal thoughts, 
inappropriate behaviors, cognitive deficits or 
disorientation.  Such findings do not reflect that his 
impairment due to PTSD more closely resembles the criteria 
for a 70 percent rating.  Again as noted above, the Veteran's 
failure to report for a VA examination scheduled for January 
2007 prevented the VA from obtaining a clear picture of his 
current disability level.  

In sum, based on the medical and lay evidence available the 
Board finds evidence more closely resembles the criteria for 
a 50 percent rating for PTSD throughout the pendency of this 
appeal.  See Mauerhan, supra, 38 C.F.R. § 4.7.

Because this increase is shown from initial entitlement, 
there is no need to address the appropriateness of staged 
ratings as per Fenderson, supra.

III. Extraschedular Consideration

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. See 38 C.F.R 
§ 3.321(b)(1) (2009).  In this case, the evidence as 
discussed above fails to show the Veteran to be unemployable 
or to have had frequent hospitalizations due to PTSD.


ORDER

Service connection for loss of taste is granted.

Service connection for loss of smell is granted.

An initial rating of 50 percent, but no more, for PTSD is 
granted subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

In regards to the issues of entitlement to increased initial 
ratings for a right ankle disorder, seizure disorder, 
migraine headaches, injury to muscle group XIX, abdominal 
scars and left knee disorders, the Board notes that the most 
recent VA examination is from December 2005, thus being 
nearly 4 years old.  There is no indication that an 
examination for these conditions was scheduled after this 
date.  The Veteran's representative has also requested 
pertaining to the muscle injury that this issue be remanded 
to obtain additional service treatment records regarding the 
treatment of the initial wound, to include surgical records 
of such treatment.  In light of the foregoing, the Board 
finds that a remand is necessary to provide a clear 
assessment of the current severity of the aforementioned 
disabilities.  Also an attempt to obtain additional service 
treatment records should be undertaken.

Furthermore, the Veteran has indicated in a May 2006 
statement that he is receiving VA treatment, and the most 
recent VA records are from 2006.  Thus, additional records 
should be obtained in conjunction with these issues.

The Board also finds that it is necessary to remand the claim 
for service connection for a left ear hearing loss for a VA 
examination.  The Board notes that in conjunction with the 
claim for service connection, an examination had been 
scheduled to address this claim.  However a notation dated in 
December 2005 reflects that an audiological examination was 
cancelled due to the Veteran having withdrawn his claim.  
There is no actual evidence to suggest he withdrew his claim 
for service connection for a left ear hearing loss, and this 
matter continued to be adjudicated.  In this regard, the 
January 2006 rating decision which denied this issue and the 
January 2007 statement of the case indicated that the denial 
was based in part on his failure to appear for a VA 
audiological evaluation scheduled for December 2005.  
Although he again failed to appear for a VA audiological 
evaluation scheduled for May 2006, this was in conjunction 
with a different claim for service connection for a right ear 
hearing loss which is not on appeal, and thus is not relevant 
to this issue involving the left ear.  

The Veteran's representative is shown to have requested a VA 
examination be conducted to ascertain the nature and etiology 
of his claimed left ear hearing loss in a July 2009 brief.  
The representative also pointed out that inconsistent 
audiological results in the service treatment records include 
a January 2005 audiogram suggestive of left ear hearing loss, 
while another audiogram taken later in January 2005 reflects 
no left ear hearing loss and asked that such inconsistencies 
be addressed.  Thus, in light of the fact that it appears the 
VA examination to address the etiology of his left ear 
hearing loss was erroneously canceled by the RO in December 
2005, the Board finds that it is necessary to remand this 
matter to afford the Veteran such an examination.  

In brief, the fulfillment of the VA's statutory duty to 
assist the appellant includes providing additional VA 
examination by a specialist when indicated, and conducting a 
thorough and contemporaneous medical examination, and 
providing a medical opinion, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate 
steps to secure all available service 
treatment records pertaining to the 
initial and subsequent treatment for 
the wounds sustained in an IED 
explosion in Iraq in April 2004, 
through official channels including the 
National Personnel Records Center 
(NPRC) or any other appropriate source, 
including the appellant.  Any and all 
records obtained should be associated 
with the claims file.  If there are no 
records, the AOJ should specifically 
find and the documentation used in 
making that determination should be set 
forth in the claims file.

2.  The AOJ should request the Veteran to 
provide information about his medical 
treatment for his left ear hearing loss, 
right ankle, seizure disorder, headaches, 
muscle injury to group XIX, abdominal 
scar and left knee currently on appeal 
and after obtaining necessary 
authorization, attempt to obtain the 
records of all VA and/or private medical 
treatment for these disorders from 2006 
to the present.  If the above-mentioned 
records are not available, that fact 
should be entered in the claims file.

3.  Following completion of the above, 
the AOJ should schedule the Veteran for 
an audiological examination, by an 
appropriate specialist, to determine the 
nature and etiology of the Veteran's 
claimed left ear hearing loss disorder.  
The claims folder, to include any 
additional service treatment records 
obtained, must be made available to the 
examiner prior to the examination, and 
the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed, including 
speech recognition scores using the 
Maryland CNC Test, should be reported and 
all manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the Veteran have any current, 
chronic left ear hearing loss?  If so, is 
it at least as likely as not that any 
such disorder began in service?  The 
findings in the service treatment 
records, including those showing 
inconsistent audiological readings for 
the left ear should be addressed in 
answering this question.  If any left ear 
hearing loss disorder did not begin in 
service, is it at least as likely as not 
that any such disorder or disorders was 
manifested to a compensable degree with 
one year of his discharge?

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

4.  Following completion of the above, 
the AOJ should schedule the Veteran for a 
VA examination, by an appropriate 
specialist, to address the severity of 
the Veteran's service-connected residuals 
of shrapnel wounds to the abdomen (muscle 
group XIX) and abdominal scarring.  The 
claims file, to include any additional 
service treatment records obtained, must 
be made available to the examiner for 
review of the pertinent evidence in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.  In doing so, the examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings in accordance with the latest 
AMIE worksheet for rating disorders of 
the skin, muscle injuries and orthopedic 
disorders affecting the torso (including 
the abdomen and spine).  The examiner 
should be provided with a copy of the 
rating criteria for disorders of the skin 
and muscle injuries of the muscle group 
XIX to assist in preparing a report 
addressing the nature and extent of the 
Veteran's service-connected residuals of 
shrapnel wounds to the abdomen.  The 
examiner also should comment on the 
functional limitations caused by the 
Veteran's service-connected muscle injury 
to group XIX.  It is requested that the 
examiner address the following questions:  
(a) does the service-connected residuals 
of shrapnel wounds to muscle group XIX 
cause weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity, or 
atrophy?  If the severity of these 
manifestations cannot be quantified, the 
examiner should so indicate.  
Specifically, the examiner must address 
the severity of painful motion from 
intermediate degrees to severe.  The 
examiner must note at what degree in the 
range of motion that pain is elicited as 
well as the severity of such pain.  (b) 
Do the residuals of shrapnel wounds to 
muscle group XIX more closely resemble a 
mild, moderate, moderately severe or 
severe injury to the appropriate muscle 
group affecting the torso and abdomen?  
(c) The examiner should comment on the 
nature and severity of the residual 
abdominal scar as per the AMIE criteria 
for rating scars other than the head, 
face and neck.  The examiner must provide 
a comprehensive report including complete 
rationales for all conclusions reached.

5.  Following completion of the above 
development, the AOJ should schedule the 
Veteran for a VA orthopedic examination 
to determine the nature and extent of his 
service-connected left knee and right 
ankle disabilities in accordance with the 
latest AMIE worksheet for rating knee and 
ankle disorders.  The claims file should 
be made available to the examiner for 
review of the pertinent evidence in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted, to include X-rays.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, and note (1) whether the 
Veteran does or does not have recurrent 
subluxation or lateral instability of the 
left knee, (2) whether arthritis of the 
left knee or right ankle is shown by X-
ray and if so, the extent of such 
arthritis (3) the active and passive 
range of motion of the left knee and 
right ankle in degrees. The examiner also 
should comment on the functional 
limitations caused by the Veteran's 
service-connected left knee and right 
ankle disabilities.  It is also requested 
that the examiner address the following 
questions.  Does the left knee and/or 
right ankle disabilities cause weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy?  If the 
severity of these manifestations cannot 
be quantified, the examiner should so 
indicate.  Specifically, the examiner 
must address the severity of painful 
motion from intermediate degrees to 
severe.  The examiner must note at what 
degree in the range of motion that pain 
is elicited as well as the severity of 
such pain.  With respect to subjective 
complaints of pain, the examiner should 
comment on whether the subjective 
complaints are supported by objective 
findings, whether any pain is visibly 
manifested upon palpation and movement of 
the left knee and right ankle, and 
whether there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment of the 
left knee and/or right ankle due to pain 
attributable to the service-connected 
disabilities.  The examiner must provide 
a comprehensive report including complete 
rationales for all conclusions reached.

6.  The AOJ should also schedule the 
Veteran for a VA neurological examination 
to determine the nature and extent of his 
service-connected seizure disorder and 
headaches in accordance with the latest 
AMIE worksheet for rating headache 
disorders and seizure disorders.  The 
claims folder must be made available to 
the examiner in conjunction with the 
evaluation.  Any additional testing 
deemed necessary should be performed.  
The examiner should obtain from the 
Veteran his detailed clinical history.  
All pertinent neurological pathology 
found on examination to be associated 
with the service-connected headaches 
should be noted in the report of the 
evaluation.  In addition, the examiner 
should specifically discuss the frequency 
and severity of the Veteran's headache 
attacks.  Further, the examiner should 
express an opinion as to whether the 
nature and extent of the Veteran's 
headaches alone are productive of severe 
economic inadaptability.  

The examiner should also address the 
severity of the Veteran's seizure 
disorder and should discuss the frequency 
and severity of his seizures over the 
past 12 months, to include the frequency 
of any major seizures if any, 
characterized by the generalized tonic-
clonic convulsion with unconsciousness 
within the past 12 months and the 
frequency of minor seizures, if any, 
characterized by a brief interruption in 
consciousness or conscious control 
associated with staring or rhythmic 
blinking of the eyes or nodding of the 
head ("pure" petit mal), or sudden 
jerking movements of the arms, trunk, or 
head (myoclonic type) or sudden loss of 
postural control (akinetic type).  If 
seizures occur weekly, the number of 
seizures per week should be estimated, 
and specified whether they are major or 
minor.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

7.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AOJ should 
re-adjudicate the Veteran's claims.  If 
any benefit sought on appeal remains 
denied, the Veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to 
cooperate by reporting for examination, without good cause, 
may have adverse consequences on his claims.  38 C.F.R. § 
3.655 (2008).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


